I should like first of all to extend heartfelt greetings, on behalf of the delegation of Paraguay, to the President of this session of the General Assembly. We wish to congratulate him warmly on his election and to express our conviction that his wisdom and high sense of equity, as well as his devotion to the cause of the international community, are guarantees that we shall achieve excellent results that will be a credit to this world body and to his great country.
2.	Secondly, we should like to express our gratitude to the Secretary-General for his unfailing dedication to the cause of international peace and security and the unstinting efforts he is making towards the achievement of that goal.
3.	We wish to welcome cordially the newly admitted Members of the United Nations, the People's Republic of Mozambique, the Republic of Cape Verde and the Democratic Republic of Sao Tome and Principe, and to offer our best wishes for the prosperity of those friendly nations.
4.	Paraguay is aware of the full meaning of the principle of the universality of the United Nations. It understands that principle to mean the concerted goodwill of all the nations in their constant quest for the attainment of lofty objectives serving peace, security, justice and development.
5.	Paraguay wishes to express its confidence that this gathering of ail the nations within this Organization will be not an assembly of rivalry and obdurate confrontation but a forum where negotiation and honest dialog will lead to the solutions demanded by the world, leaving aside all considerations based on regional groupings, political ideologies or petty selfishness.
6.	We have repeatedly stated from this rostrum that Paraguay attends these world assemblies with great expectations and gives its friendly support to all efforts towards ennobling justice, comforting peace and the encouragement of man in every corner of the globe.
7.	But we have also said that it is not enough merely to preach peace: we must make peace a fact and bring it down from the lofty place of intangible, charismatic values to the plane of fraternal dialog and harmonious and civilized coexistence.
8.	The kind of peace that Paraguay aspires to is a peace founded on the dignity and freedom of man, a peace based on the economic well-being of all nations; a peace based on strict compliance with the pledges given by peoples and Governments; a peace that will not silence the right that man has, simply because he is a man, to dissent and express the reasons for his personal dissent.
9.	Peace is not the mere absence of armed confrontation. Peace is not, and cannot be, merely silence where before there was the rattling of sabres, loss of life and open confrontation. Peace must necessarily be the strengthening of order in justice and mutual respect. Peace must be respect for the fundamental human freedoms, as well as the freedoms of the groups that man has created for his own ends and for the achievement of his own dignity.
10.	One cannot speak of peace when international agreements become dead letters. One cannot speak of true peace when we see entire peoples subjected by the force of weapons to warlike domination, a domination very often obtained with the support of the concealed or open intervention of neighboring countries, and it does not matter whether that intervention is camouflaged by other names or titles.
11.	We can speak of true peace when in international arenas and forums we seek to judge all situations with a strict sense of justice. That sense of justice and moderation is to be found above all in the minds and hearts of men, and only long after that in the facts of everyday life.
12.	It is in that sense of moderation, balance and equity in our judgment of all conflicts anywhere in the world that we shall gain the triumph of the United Nations and of mankind.
13.	The kind of peace that Paraguay seeks is based on the attainment of the supreme values, without which there can be nothing that is firm and definite in the coexistence of peoples, Governments and systems. These supreme values are the only goals that can ennoble the work of this Organization and make this body a serious forum worthy of respect and an invincible force for the triumph of the universal community.
14.	When all the Members of the United Nations truly share those views, to their fullest extent, regardless of the cost or sacrifice, then we shall be building a better world for future generations. We shall in fact be working for the strengthening of a wide international order which will truly allow for unity and coexistence. We shall be strengthening creative peace, the source of all good and all beauty, far removed from domination and hegemony on the part of sectors or groups with their own interests, ambitions and desires for economic, political, territorial or merely ideological conquest.
15.	We pay small service to the new international order that we should all aspire to and work for when we sacrifice the true dimension of spiritual values to specific considerations of whatever kind, considerations that are always transitory and changing.
16.	Nor do we believe in the magic effect of words which are used so much that they sound empty or arouse the suspicions of the peoples.
17.	Much has been said about detente, but the clouds of preparation for war keep on advancing, casting fear into the hearts of men. Much has been said about detente, but each day we read in the press about the tremendous increase in the trade in weapons, weapons designed solely for conflict, mourning and death. Much has been said about detente, but in international bodies petty and subjective interests are hampering the establishment of a better and more just world order.
18.	In the name of detente the sacrifice of the autonomy of entire nations has been accepted as a fait accompli. There are those who are unmoved by war, waged by any and all means, against peoples that deserve a better life, and with no consideration for the views of their national majorities.
19.	There is not nor will there ever be true detente so long as in the mass media and even in international bodies there are calls for verbal or ideological violence, appeals to the dangerous posture of claiming to be the universal and sole possessor of the truth at all times and on all questions.
20.	Peace is the reflection of the minds of men and nations. Let us disarm minds and thereby eliminate possible hotbeds of war and violence. If we do not loyally serve a philosophy of peace and tolerance, we shall not be serving the cause of peace and justice, or the cause of the consolidation of a more just and prosperous and happier world.
21.	Anything that we say about peace, troubled states of mind or hatred contributes in no .small measure to the efforts which must be made to achieve a new international economic order, the new economic order which is the very pivot of any progress in the future.
22.	The developing nations cannot continue to wait indefinitely for a new, equitable order at the international level. National frustration, the frustration of three quarters of mankind, may take us to incredible depths. This is the hour of truth, of peoples and of justice for all; it is the hour of the elimination of unjust situations of privilege, although this may lead to diminished consumption in the developed countries.
23.	Neither the Declaration nor the program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202
(S-VI)], nor the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] will make progress without the sincere desire of the industrialized countries, with their economies of abundance, for general prosperity and to help the less privileged nations achieve development.
24.	There is urgent need for negotiation and agreement, freely accepted, to become a reality in this quest for a new international economic order.
25.	After a very brief respite, once again the troublesome situation of the developing, commodity-producing countries is before us, and now there are further disturbing aspects. The problem has become more acute and obscure since, as well as the classical parameters of development and under-development, there is now galloping inflation in the industrialized countries and economic recession and stagnation in the strongest economies.
26.	The present period is fraught with great dangers which stem from possible hotbeds of international warfare and the dangerous economic situation confronting the world, which have their roots in the irrevocable quest for the well-being of the majority of its peoples.
27.	The time has come for serene reflection and for a spirit of understanding of the needs of the majority of the nations. The time has come for comprehensive negotiations, undertaken in a spirit of solidarity. The time has come for deeds, not words, which are gone with the wind or which peoples no longer believe. The time has come to narrow the differences imposed by the location of natural resources or the geographical location of countries.
28.	The gulf which divides the industrialized nations from the developing countries must be narrowed, not only for the benefit of the more needy nations, but also in the interests of the wealthy economies which will necessarily see their exports reduced in a world where the buyers suffer serious balance-of-payments deficits.
29.	The problems of hunger, food, shortage, housing and education crises, lack of opportunities for the majority, health, social security and land reform are challenges to mankind and to the survival of the world itself; challenges that cannot be met without the sincere desire of the industrialized countries, regardless of their name or social or political position, to make true sacrifices for the benefit of the developing countries.
30.	Paraguay wishes to repeat what it has always stated in this Assembly. We fully appreciate the part played by the United Nations in the field of the development of peoples. There may be doubts about the United Nations capacity to find permanent solutions at the political level. In the political field progress is elusive, difficult, slow and conflicting. But no one can deny that the United Nations, through all its agencies, is doing very laudable work in promoting the development of nations. Permit us to express here Paraguay's gratitude for the work of the experts in our Organization and for the co-operation our country has always received from the United Nations.
31.	The United Nations still has before it the serious situation which has been created for the oil-importing
countries. Producer countries have every right to protect their interests and to obtain legitimate compensation for this non-renewable natural resource. But, in the light of the new increase in the price of oil, we are faced with today's harsh reality of countries which, for that reason, are suffering and will suffer greater difficulties in their economies. The drama of the developing oil-importing countries becomes much greater when we consider the frustrations that accompany that drama: abortive development efforts, pitiless cuts in the ability to create new infrastructure, precarious conditions as regards imports of essentials for their own collective development, the maintenance of the sources of work and the basic needs of their populations.
32.	Paraguay hopes that the United Nations will be in the forefront of the search for equitable solutions to those terrible collective difficulties.
33.	There will be neither peace nor justice among nations without the resurgence of a healthy economy in which prosperity is not the privilege of a few compared to the painful situation of the many. And may we add that that privilege may stem from the greater integral development of countries or the exploitation of natural resources vital for the technological world of today.
34.	As has been rightly stated by the constitutional President of Paraguay:
"In the present international economic situation we must place every emphasis on the need to maintain peace among nations, on friendly relations, co-operation and unity, while tightening the bonds which, however far apart we may be, bring us closer, to the common sentiment of loyalty to the principles of civilization and culture."
35.	Paraguay, a land-locked country, followed the work of the United Nations Conference on the Law of the Sea with an open mind, jealous of its rights but hoping for the negotiations to continue linked as they are to development issues.
36.	So far the reality has been far from encouraging. Despite the request made by the President of the Conference, countries still make unilateral declarations concerning the extension of their territorial jurisdiction, thus placing even more obstacles in the path ot future meetings.
37.	Paraguay reaffirms what it stated publicly on 17 April 1971 at San Jose, Costa Rica, at the first regular session of the General Assembly of the Organization of American States through its Foreign Minister, Raul Sapena Pastor:
"The Republic of Paraguay is a land-locked country which geographical and historical circumstances have deprived of the enormous advantage of having a sea-coast. However, Paraguay has the right to enjoy the freedom of the free sea, unrestricted navigation, fishery resources, the wealth underneath it and the air space above it To the extent that the coastal States arbitrarily increase their sovereignty by extending their territorial sea they are also arbitrarily limiting the right of the Republic of Paraguay and all other land-locked
States."
38.	Paraguay nurtures the hope that a permanent peace will soon be instituted in the Near East through compliance with Security Council resolutions 242 (1967) and 338 (1973). We believe that the latest agreement on the Sinai is an important preliminary step along the thorny road to sure peace. It is a step that we hope will be repeated in other areas of conflict. We would say the same with regard to the Cyprus problem, which still today represents a challenge to the prestige of the United Nations.
39.	Paraguay has always supported a process of gradual decolonization. In this regard it would favor the free self-determination of the Saharan people and the disappearance of the colonial enclaves of Gibraltar, Belize and the Malvinas.
40.	Paraguay shares the understandable concern of our countries about the need to achieve agreement on the delicate problem of the Panama Canal and also understands that the persistence of that problem decidedly affects relations in the hemisphere. For this reason, my Government wishes to co-operate in whatever manner it deems fit in seeking out the means that will ensure honorable and satisfactory settlement, for the Latin American community, which, at all times, seeks to defend its own sovereignty and security.
41.	Paraguay has also always supported the admission of new Members to the Organization, thus making it a universal body without discrimination or selectivity.
42.	It is therefore difficult for us to understand that the doors should have been closed on the admission of South Korea to the international community. If thus far only one of the two parts into which the peninsula has been divided has applied for admission into the United Nations, what valid reason could there have been to close that door on it? So doing has not furthered the universality of the United Nations. It is possible that the admission of one of the two Koreas would have speed up the entry of the other. It is difficult to believe that the presence of the two Koreas in the United Nations would make dialog between them difficult or hamper the process of peaceful reunification. The entry of the two Koreas would always represent a commitment in the right direction and along the right lines, as well as a commitment to peaceful action to achieve that end.
43	There must be no forced or capricious discrimination. We must apply to all these situations the sound principle of non-interference in internal affairs.
44	The people of the two Koreas alone can legitimately decide what they want for themselves, and Sen only by means of the free and democratic consultation of their peoples with no totalitarian groups claiming for themselves the representation of their people.
45	It is unbelievable that some countries that at one point in history hindered entry of the Republic of Viet Nam should now have become its champions. Those countries refused then to support its admission because South Viet Nam had a multi-party and representative regime as opposed to that of North Viet NamNow Sin the south, too a totalitarian system has been established with a single, all powerful party they do not object in any way to its admission, although Viet Nam, the country, is divided. Nothing has been
said of reunification, which it is sought to impose as an absolute prerequisite in the case of the two Koreas. And yet the unification of Viet Nam would eventually be easy to achieve in view of the existence of two Governments of similar social, political and economic structure, with the same ideology and the same place in the international sphere.
46.	Within the framework of the international balance of power, shutting out South Korea logically led to blocking the way for the two Viet Nams. Thus some Governments do not apply a broad and just yardstick of universality, but rather follow a strictly discriminatory line.
47.	Underlying all, these strictly sectarian an ideological criteria prevail. They were unblushingly voiced when the matter was brought before the Security Council. There, speakers indulged in the use of partisan epithets and! terms Chat revealed their bias and their discrimination.
48.	Let us consider these facts in the light of the Final Act of the Conference on Security and Cooperation in Europe. The ink with which that document was signed is still fresh. And yet the everyday reality is far from the spirit according to which Governments should not interfere in the internal affairs of other countries so as to seek points of agreement rather than differences that draw us apart or bring us into confrontation.
49.	Terrorism and subversion still undermine the essential pillars of civilization. My country has denounced this state of affairs From this rostrum on repeated occasions. The international community has not given this painful human and ethical problem the attention it deserves, especially since terrorism and subversion are clearly connected with certain countries or transnational groups which overtly or covertly support, stimulate and sustain them.
50.	No one is free from the ominous threat of crimes of terrorism, not even those who protect the terrorists and favor them for reasons of political convenience or ideological favoritism.
51.	The time has come to make a clear stand at the international level so that planned terrorism and violence do not find in universal forums the kind of tolerance that, in the last analysis, weakens the rule of law, of what is right, decent, ethical and at the base of alt civilized society.
52.	International Women's Year was an outstanding event for the United Nations. In the wonderful history of Paraguay, women have occupied a place of honor in the hearts of successive generations. Women have always shown their greatness in love, in peace, in work and in the terrible days of pitiless war. As mothers, wives, indomitable fighters, men's companions at all times, as agriculturists, farmers, social workers and teachers, they built up a nation. And later, after the storm of the national holocaust, they built it anew. In my country, women enjoy full political and civil rights. The World Conference of the International Women's Year, which should have been a highly specialized event, fell short of expectations because of exaggerated and meaningless politicization.
53. Paraguay lives at peace with itself and with all the peoples of the earth. Its Government and people aspire
only to peace, order, and justice, and to true democracy through egalitarian education and through free and open elections.
54.	This month there will be municipal elections held throughout the country in which the Government party and the opposition parties will participate, some with open lists in order to win over those not already committed to the party concerned.
55.	The people of Paraguay looks to the future with great faith, placing its hopes in the fruitful labor and lasting peace that the republican and democratic institutions have given it under its great leader and patriot, General Alfredo Stroessner.
56.	The efforts made by Paraguay towards its growth and development are reflected in the fact that the national expenditure budget in 1975 is 26 times higher than in 1954, when the policy of monetary stability, still in force, was first introduced.
57.	The constant growth of hydroelectric power has made possible the progressive electrification of, and hence the modernization of. the whole country. Much is being done to bring in capital which mobilizes natural resources without selling out to anyone. A comprehensive program of land reform is being carried out based on the real well-being of the rural people. Major hydroelectric undertakings which we have established jointly with Argentina and Brazil, known to all the world, are going steadily ahead. Paraguay is already exporting electric power. A well-ordered economy, built on freedom, with the State intervening fully to serve its free citizens, is a strong backing for investment and productive work.
58.	In Paraguay today there is no room for unhappy strife between brothers. Its people has realized that the path of peace and civic tolerance is the only path to a promising future.
59.	Paraguay, an exporter of raw materials, still believes, with sincere faith in man and in the United Nations, that prosperous and powerful countries will understand their rote in the changing world of today.
60.	We still believe that peace means not simply the absence of armed conflict, but a realistic attitude on the part of highly industrialized countries in cooperating to ensure the growth and well-being of all peoples and justice in international trade; in the promotion of development; in meeting the basic needs of the country; in solving monetary problems with the participation of all; in technology, which should be open to all nations; or in the establishment of a new international economic order based on equitable treatment between unequal countries.
61.	These achievements will narrow the gap which today separates the rich from the developing countries. They will lay the foundations for that better world to which we all aspire, of peace, plenty and freedom. There can be no freedom without peace, and without freedom man's daily bread is bitter and peace is a mere fiction, while peace with bread but without freedom reduces man's dignity and turns peoples into mere flocks of sheep.
62.	Paraguay wishes to repeat what it stated two years ago: we want this to be a dynamic Organization above the emptiness of verbalism, something
far more than a simple forum. We want an entity of solidarity, where the powerful countries will help the progress of the world and all its peoples, where the same light will shine on all men, in all latitudes, where there are no longer some privileged countries and others that are consigned to oblivion, where there is no foreign intervention, no economic dependence or exploitation, no military or ideological subjection.1